 Exhibit 10.6

 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATES IN THE UNITED STATES. THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
 
PROMISSORY NOTE
 
 
 
Note Series: 2017C                                                            
 
 
 
Date of Note: January 17, 2018 
 
 
 
Principal Amount of Note:
$1,500,000                                                                              
 
 
 
For value received AUTOLOTTO, INC., a Delaware corporation (the “Company”),
promises to pay to the undersigned holder or such party’s assigns (the “Holder”)
the following:
 
 
 
(a)
The principal amount set forth above), and:
 
 
 
(i) Simple interest on the principal amount at the rate of 1% (One Percent) per
annum. Interest shall commence on the date hereof and shall continue on the
outstanding principal amount until paid in full or converted. Interest shall be
computed on the basis of a year of 365 days for the actual number of days
elapsed.
 
 
All unpaid principal payments and interest payments shall be due and payable,
upon the first occurrence of any of the following events (“Qualified
Financing”):
 
(i) The first closing by the Company, or any of its wholly-owned subsidiaries,
of an Initial Coin Offering (the “ICO”) that results in net proceeds to the
Company, or its wholly-owned subsidiaries, in an amount which is no less than
Twenty Million Dollars ($20,000,000); or
 
 
(ii) the Company's issuance and sale of shares of its equity securities (“Equity
Securities”) to investors (the “Investors”), (excluding the conversion and/or
issuance of any note, or other convertible securities issued for capital raising
purposes (e.g., Simple Agreements for Future Equity)), in an amount which is no
less than Twenty Million Dollars ($20,000,000) (the “Series B Financing”)
 
 
In the event that a Qualified Financing does not take place, the unpaid
principal and interest payments shall convert to Equity Securities as indicated
in Section 2 below.
 

 
 
The date of the first occurrence of any of the following will constitute the
maturity date: 1) Qualified Financing, or 2) Conversion Date (“Maturity Date”).
 
 
 
1.
BASIC TERMS.
 
 
 
(a) Payments. All payments of principal and interest shall be in lawful money of
the United States of America and shall be made pro rata among all Holders of
Note Series 2017C. All payments shall be applied first to principal, and
thereafter to interest.
 
 
 
(b) Prepayment. The Company may not prepay this Note prior to the Maturity Date
without the consent of the Holder.
 
 
2.
CONVERSION AND REPAYMENT.
 
 
 
(a) Conversion. In the event that the Company does not complete a Qualified
Financing, then the outstanding principal amount of this Note and any unpaid
accrued interest shall automatically convert in whole without any further action
by the Holder into Equity Securities on the Second (2nd) Anniversary of the
execution of this Note (the “Conversion Date”), at a conversion price equal to
the quotient resulting from dividing Two Hundred Fifty Million Dollars
($250,000,000) by the number of outstanding shares of common stock of the
Company immediately prior to the Conversion Date (assuming conversion of all
preferred classes of shares and of all securities convertible into common stock
and exercise of all outstanding options and warrants, but excluding the shares
of equity securities of the Company issuable upon the conversion of the Notes of
Note Series 2017C).
 
 
(b) Change of Control. If the Company consummates a Change of Control (as
defined below) while this Note remains outstanding, the Company shall repay the
Holder in cash in an amount equal to the outstanding principal amount of this
Note plus any unpaid accrued interest on the original principal. For purposes of
this Note, a “Change of Control” means (i) a consolidation or merger of the
Company with or into any other corporation or other entity or person, or any
other corporate reorganization, other than any such consolidation, merger or
reorganization in which the shares of capital stock of the Company immediately
prior to such consolidation, merger or reorganization continue to represent a
majority of the voting power of the surviving entity immediately after such
consolidation, merger or reorganization; (ii) any transaction or series of
related transactions to which the Company is a party in which in excess of 50%
of the Company’s voting power is transferred; or (iii) the sale or transfer of
all or substantially all of the Company’s assets, or the exclusive license of
all or substantially all of the Company’s material intellectual property;
provided that a Change of Control shall not include any transaction or series of
transactions principally for bona fide equity financing purposes in which cash
is received by the Company or any successor, indebtedness of the Company is
cancelled or converted or a combination thereof. The Company shall give the
Holder notice of a Change of Control not less than ten
 
(10) days prior to the anticipated date of consummation of the Change of
Control. Any repayment pursuant to this paragraph in connection with a Change of
Control shall be subject to any required tax withholdings, and may be made by
the Company (or any party to such Change of Control or its agent) following the
Change of Control in connection with payment procedures established in
connection with such Change of Control.
 
 
(c) Procedure for Conversion. In connection with any conversion of this Note
into capital stock, the Holder shall surrender this Note to the Company and
deliver to the Company any documentation reasonably required by the Company
(including, in the case of a Qualified Financing, all financing documents
executed by the Investors in connection with such Qualified Financing). The
2.

 

 
 
Company shall not be required to issue or deliver the capital stock into which
this Note may convert until the Holder has surrendered this Note to the Company
and delivered to the Company any such documentation. Upon the conversion of this
Note into capital stock pursuant to the terms hereof, in lieu of any fractional
shares to which the Holder would otherwise be entitled, the Company shall pay
the Holder cash equal to such fraction multiplied by the price at which this
Note converts.
 
 
 
(d) Interest Accrual. If a Change of Control or Qualified Financing is
consummated, all interest on this Note shall be deemed to have stopped accruing
as of a date selected by the Company that is up to ten (10) days prior to the
signing of the definitive agreement for the Change of Control or Qualified
Financing.
 
 
3.
REPRESENTATIONS AND WARRANTIES.
 
 
(a) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder as of the date the first Note was issued as follows:
 
 
 
(i) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has the requisite corporate power to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted. The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business (a “Material Adverse Effect”).
 
 
(ii) Corporate Power. The Company has all requisite corporate power to issue
this Note and to carry out and perform its obligations under this Note. The
Company’s Board of Directors (the “Board”) has approved the issuance of this
Note based upon a reasonable belief that the issuance of this Note is
appropriate for the Company after reasonable inquiry concerning the Company’s
financing objectives and financial situation.
 
 
(iii) Authorization. The requisite corporate resolutions necessary for the
issuance and delivery of this Note have been executed. This Note constitutes a
valid and binding obligation of the Company enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors and, with respect to rights to indemnity,
subject to federal and state securities laws. Any securities issued upon
conversion of this Note (the “Conversion Securities”), when issued in compliance
with the provisions of this Note, will be validly issued, fully paid,
nonassessable, free of any liens or encumbrances and issued in compliance with
all applicable federal and securities laws.
 
 
(iv) Personal Guarantee. The undersigned corporate officers, by affixing their
signatures below, do hereby agree to assume personal responsibility to Holder in
the event of default (as defined in Section 5 below) or noncompliance by the
Company. The responsibility of the individual guarantors shall accrue for all
obligations due to Holder under this Note and the applicable laws.
 
 
 
(v) Governmental Consents. To the best of its knowledge, the Company has
obtained all consents, approvals, orders or authorizations of, or registrations,
qualifications, designations, declarations or filings with, any governmental
authority which may be required on the part of the Company in connection with
issuance of this Note.
 
 
(vi) Compliance with Laws. To the best of its knowledge, the Company is not in
violation of any applicable statute, rule, regulation, order or restriction of
any domestic or foreign
[Insert Page Number].

 

 
 
government or any instrumentality or agency thereof in respect of the conduct of
its business or the ownership of its properties, which violation of which would
have a Material Adverse Effect.
 
(vii) Compliance with Other Instruments. The Company is not in violation or
default of any term of its certificate of incorporation or bylaws, or of any
provision of any mortgage, indenture or contract to which it is a party and by
which it is bound or of any judgment, decree, order or writ, other than such
violation(s) that would not have a Material Adverse Effect.
 
 
(viii) No “Bad Actor” Disqualification. The Company has exercised reasonable
care to determine whether any Company Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) through (viii), as modified by Rules 506(d)(2) and (d)(3), under
the Act (“Disqualification Events”). To the Company’s knowledge, no Company
Covered Person is subject to a Disqualification Event. The Company has complied,
to the extent required, with any disclosure obligations under Rule 506(e) under
the Act. For purposes of this Note, “Company Covered Persons” are those persons
specified in Rule 506(d)(1) under the Act; provided, however, that Company
Covered Persons do not include (a) any Holder, or (b) any person or entity that
is deemed to be an affiliated issuer of the Company solely as a result of the
relationship between the Company and any Holder.
 
 
 
(ix) Offering. Assuming the accuracy of the representations and warranties of
the Holder contained in subsection (b) below, the offer, issue and sale of this
Note and the Conversion Securities (collectively, the “Securities”) are and will
be exempt from the registration and prospectus delivery requirements of the Act,
and have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.
 
 
 
(x) Use of Proceeds. The Company shall use the proceeds of this Note solely for
the operations of its business, and not for any personal, family or household
purpose.
 
 
 
(b) Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company as of the date hereof as follows:
 
 
(i) Purchase for Own Account. The Holder is acquiring the Securities solely for
the Holder’s own account and beneficial interest for investment and not for sale
or with a view to distribution of the Securities or any part thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the same, and does not
presently have reason to anticipate a change in such intention.
 
 
 
(ii) Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in subsection (a) above,
the Holder hereby: (A) acknowledges that the Holder has received all the
information the Holder has requested from the Company and the Holder considers
necessary or appropriate for deciding whether to acquire the Securities, (B)
represents that the Holder has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities and to obtain any additional information necessary to verify the
accuracy of the information given the Holder and (C) further represents that the
Holder has such knowledge and experience in financial and business matters that
the Holder is capable of evaluating the merits and risk of this investment.
 
 
(iii) Ability to Bear Economic Risk. The Holder acknowledges that investment in
the Securities involves a high degree of risk, and represents that the Holder is
able, without
[Insert Page Number].

 

 
 
materially impairing the Holder’s financial condition, to hold the Securities
for an indefinite period of time and to suffer a complete loss of the Holder’s
investment.
 
 
(iv) Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Holder further agrees not to make any
disposition of all or any portion of the Securities unless and until:
 
 
(1) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
 
 
(2) The Holder shall have notified the Company of the proposed disposition and
furnished the Company with a detailed statement of the circumstances surrounding
the proposed disposition, and if reasonably requested by the Company, the Holder
shall have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
under the Act or any applicable state securities laws; provided that no such
opinion shall be required for dispositions in compliance with Rule 144 under the
Act, except in unusual circumstances.
 
 
 
(3) Notwithstanding the provisions of paragraphs (1) and (2) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Holder to a partner (or retired partner) or member (or retired member) of
the Holder in accordance with partnership or limited liability company
interests, or transfers by gift, will or intestate succession to any spouse or
lineal descendants or ancestors, if all transferees agree in writing to be
subject to the terms hereof to the same extent as if they were the Holders
hereunder.
 
 
(v) Accredited Investor Status. The Holder is an “accredited investor” as such
term is defined in Rule 501 under the Act.
 
 
(vi) No “Bad Actor” Disqualification. The Holder represents and warrants that
neither (A) the Holder nor (B) any entity that controls the Holder or is under
the control of, or under common control with, the Holder, is subject to any
Disqualification Event, except for Disqualification Events covered by Rule
506(d)(2)(ii) or (iii) or (d)(3) under the Act and disclosed in writing in
reasonable detail to the Company. The Holder represents that the Holder has
exercised reasonable care to determine the accuracy of the representation made
by the Holder in this paragraph, and agrees to notify the Company if the Holder
becomes aware of any fact that makes the representation given by the Holder
hereunder inaccurate.
 
 
 
(vii) Foreign Investors. If the Holder is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”)), the Holder hereby represents that he, she or it has satisfied itself
as to the full observance of the laws of the Holder’s jurisdiction in connection
with any invitation to subscribe for the Securities or any use of this Note,
including (A) the legal requirements within the Holder’s jurisdiction for the
purchase of the Securities, (B) any foreign exchange restrictions applicable to
such purchase, (C) any governmental or other consents that may need to be
obtained, and (D) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the
Securities. The Holder’s subscription, payment for and continued beneficial
ownership of the Securities will not violate any applicable securities or other
laws of the Holder’s jurisdiction.
 
 
(viii) Forward-Looking Statements. With respect to any forecasts, projections of
results and other forward-looking statements and information provided to the
Holder, the Holder
[Insert Page Number].

 

 
 
acknowledges that such statements were prepared based upon assumptions deemed
reasonable by the Company at the time of preparation. There is no assurance that
such statements will prove accurate, and the Company has no obligation to update
such statements.
 
 
4.
EVENTS OF DEFAULT.
 
 
(a) If there shall be any Event of Default (as defined below) hereunder, at the
option and upon the declaration of the Holder and upon written notice to the
Company (which election and notice shall not be required in the case of an Event
of Default under subsection (ii) or (iii) below), this Note shall accelerate and
all principal and unpaid accrued interest shall become due and payable. The
occurrence of any one or more of the following shall constitute an “Event of
Default”:
 
 
(i) The Company fails to pay timely any of the principal amount due under this
Note on the date the same becomes due and payable or any unpaid accrued interest
or other amounts due under this Note on the date the same becomes due and
payable;
 
 
(ii) The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or
 
 
(iii) An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within 60 days under any bankruptcy statute, now or
hereafter in effect, or a custodian, receiver, trustee or assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company).
 
 
(b) In the event of any Event of Default hereunder, the Company shall pay all
reasonable attorneys’ fees and court costs incurred by the Holder in enforcing
and collecting this Note.
 
 
(c) Upon the occurrence and during the continuance of an Event of Default (as
defined in Subsections 5a-i to 5a-iii above), this Note shall bear interest at a
default rate of 1% (One Percent) per annum.
 
 
5.
MISCELLANEOUS PROVISIONS.
 
 
 
(a) Waivers. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.
 
 
(b) Further Assurances. The Holder agrees and covenants that at any time and
from time to time the Holder will promptly execute and deliver to the Company
such further instruments and documents and take such further action as the
Company may reasonably require in order to carry out the full intent and purpose
of this Note and to comply with state or federal securities laws or other
regulatory approvals.
 
 
 
(c) Transfers of Notes. This Note may be transferred only upon its surrender to
the Company for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, this Note shall be reissued to, and registered in the name
of, the transferee, or a new Note for like principal amount and interest shall
be issued to, and registered in the name of, the transferee. Principal shall be
paid solely to the registered holder of this Note. Such payment shall constitute
full discharge of the Company’s obligation to pay such Principal.
[Insert Page Number].

 

 
 
(d) Market Standoff. To the extent requested by the Company or an underwriter of
securities of the Company, each Holder and any permitted transferee thereof
shall not, without the prior written consent of the managing underwriters in the
IPO (as hereafter defined), offer, sell, make any short sale of, grant or sell
any option for the purchase of, lend, pledge, otherwise transfer or dispose of
(directly or indirectly), enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership (whether any such transaction is described above or is to be settled
by delivery of Securities or other securities, in cash, or otherwise), any
Securities or other shares of stock of the Company then owned by such Holder or
any transferee thereof, or enter into an agreement to do any of the foregoing,
for up to 180 days following the effective date of the registration statement of
the initial public offering of the Company (the “IPO”) filed under the
Securities Act. For purposes of this paragraph, “Company” includes any wholly
owned subsidiary of the Company into which the Company merges or consolidates.
The Company may place restrictive legends on the certificates representing the
shares subject to this paragraph and may impose stop transfer instructions with
respect to the Securities and such other shares of stock of each Holder and any
transferee thereof (and the shares or securities of every other person subject
to the foregoing restriction) until the end of such period. Each Holder and any
transferee thereof shall enter into any agreement reasonably required by the
underwriters to the IPO to implement the foregoing within any reasonable
timeframe so requested. The underwriters for any IPO are intended third party
beneficiaries of this paragraph and shall have the right, power and authority to
enforce the provisions of this paragraph as though they were parties hereto.
 
(e) Amendment and Waiver. Any term of this Note may be amended or waived with
the written consent of the Company and the Holder. Upon the effectuation of such
waiver or amendment with the consent of the Holder in conformance with this
paragraph, such amendment or waiver shall be effective as to, and binding
against the holders of, all of the Notes, and the Company shall promptly give
written notice thereof to the Holder if the Holder has not previously consented
to such amendment or waiver in writing; provided that the failure to give such
notice shall not affect the validity of such amendment or waiver.
 
(f) Governing Law. This Note shall be governed by and construed under the laws
of the State of Delaware, as applied to agreements among Delaware residents,
made and to be performed entirely within the State of Delaware, without giving
effect to conflicts of laws principles.
 
 
(g) Binding Agreement. The terms and conditions of this Note shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Note, expressed or implied, is intended to confer upon
any third party any rights, remedies, obligations or liabilities under or by
reason of this Note, except as expressly provided in this Note.
 
 
(h) Counterparts; Manner of Delivery. This Note may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
(i) Titles and Subtitles. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.
 
 
 
(j) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (iii) five days after having been sent by registered or certified mail,
return receipt
[Insert Page Number].

 

 
 
requested, postage prepaid, or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications to a party shall be sent to the
party’s address set forth on the signature page hereto or at such other
address(es) as such party may designate by 10 days’ advance written notice to
the other party hereto. A copy of any notice to the Company shall be sent to
Cooley LLP, 101 California Street, 5th Floor, San Francisco, CA 94111-5800,
Attn: Amanda C. Busch, e-mail: abusch@cooley.com.
 
 
 
(k) Expenses. The Company and the Holder shall each bear its respective expenses
and legal fees incurred with respect to the negotiation, execution and delivery
of this Note and the transactions contemplated herein.
 
(l) Waiver of Conflicts. Each party to this Note acknowledges that Cooley LLP
(“Cooley”), outside general counsel to the Company, has in the past performed
and is or may now or in the future represent the Holder or the Holder’s
affiliates in matters unrelated to the transactions contemplated by this Note
(the “Note Financing”), including representation of the Holder or the Holder’s
affiliates in matters of a similar nature to the Note Financing. The applicable
rules of professional conduct require that Cooley inform the parties hereunder
of this representation and obtain their consent. Cooley has served as outside
general counsel to the Company and has negotiated the terms of the Note
Financing solely on behalf of the Company. The Company and the Holder hereby (i)
acknowledge that they have had an opportunity to ask for and have obtained
information relevant to such representation, including disclosure of the
reasonably foreseeable adverse consequences of such representation; (ii)
acknowledge that with respect to the Note Financing, Cooley has represented
solely the Company, and not any Holder or any stockholder, Board member or
employee of the Company or director, stockholder or employee of the Holder; and
 
(iii)
gives the Holder’s informed consent to Cooley’s representation of the Company in
the Note Financing.
 
 
(m) Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Holder, upon any breach or default of the
Company under this Note shall impair any such right, power or remedy, nor shall
it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or in any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character by
the Holder of any breach or default under this Note, or any waiver by the Holder
of any provisions or conditions of this Note, must be in writing and shall be
effective only to the extent specifically set forth in writing and that all
remedies, either under this Note, or by law or otherwise afforded to the Holder,
shall be cumulative and not alternative. This Note shall be void and of no force
or effect in the event that the Holder fails to remit the full principal amount
to the Company within five (5) calendar days of the date of this Note.
 
 
 
(n) Entire Agreement. This Note constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof, and no
party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein.
 
 
(o) Exculpation among Holders. The Holder acknowledges that the Holder is not
relying on any person, firm or corporation, other than the Company and its
officers and Board members, in making its investment or decision to invest in
the Company.
 
(p) Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for
[Insert Page Number].

 

 
 
any claims, losses or expenses incurred by such other party as a result of the
representation in this subsection being untrue.
 
 
(q) California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS NOTE HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL. PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS NOTE ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING AVAILABLE.
 
 
 
[Signature pages follow]
[Insert Page Number].

 

 
 
The parties have executed this PROMISSORY NOTE as of the date first noted above.
 
 
 
COMPANY: AUTOLOTTO, INC.
 
 
 
 
By: /s/ Matthew
Clemenson                                                                           
 
 
 
Name:                          
Matthew Clemenson Title:President
 
E-mail:                      
matt@lottery.com                                                      
 
 
 
Address:                       
5214F Diamond Heights Blvd #1052
 
San Francisco, CA 94131
 
 
 
COMPANY: AUTOLOTTO, INC.
 
 
 
By: /s/ Lawrence
DiMatteo                                                                           
 
 
 
Name:                          
Lawrence A. DiMatteo Title:Chief Executive Officer
 
E-mail:                      
tony@lottery.com                                                      
 
 
 
Address:                       
5214F Diamond Heights Blvd #1052
 
San Francisco, CA 94131
SIGNATURE PAGE TO AUTOLOTTO, INC. PROMISSORY NOTE

 

 
 
The parties have executed this PROMISSORY NOTE as of the date first noted above.
 
 
 
HOLDER (if an entity):
 
 
Name of Holder: Blockchain Industries,
Inc.                                                                                                
 
 
 
By: /s/ Patrick
Moynihan                                                                        
 
 
 
Name: Patrick
Moynihan                                                              
Title:Chairman/CEO
 
 
 
E-mail:                      
patrick@blockchainind.com                                                         
 
 
Address:                      
                                                    
 
 
 
 
 
 
 
 
HOLDER (if an individual):
 
 
Name of Holder:
                                                                                                 
 
 
 
 
Signature:
                                                                                        
 
 
 
E-mail:                      
                                                    
 
 
 
Address:                      
                                                    
 
 
 
 
SIGNATURE PAGE TO AUTOLOTTO, INC. PROMISSORY NOTE

 
